FORM 8-A Securities and Exchange Commission Washington, D.C. 20549 For registration of certain classes of securities pursuant to section 12(b) or (g) of the Securities Exchange Act of 1934 Beleza Luxury Goods, Inc. (Exact name of registrant as specified in its charter) Nevada 5900 20-4307133 077916 104 (State or other jurisdiction (Primary Standard Industrial (I.R.S. Employer CUSIP Number of incorporation or organization) Classification Number) Identification Number) 5925 Kirby Drive, Suite E324, Houston, Texas 77005 Telephone 713.851.1121 (Address and telephone number of registrant's principal executive offices) Incorp Services, Inc. 3155 East Patrick Lane,
